UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number: 0-9483 SPARTA COMMERCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 30-0298178 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 370 Lexington Ave., Suite 1806, New York, NY 10017 (Address of principal executive offices)(Zip Code) (212) 239-2666 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 504 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to file such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesx No As of December 15, 2014, we had 26,893,212 shares of common stock issued and outstanding. Table of Contents SPARTA COMMERCIAL SERVICES, INC. FORM 10-Q FOR THE QUARTER ENDED OCTOBER 31, 2014 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheetsas of October 31, 2014 and April 30, 2014 3 Condensed Consolidated Statements of Losses for the Three and Six Months Ended October 31, 2014 and 2013 4 Condensed Consolidated Statement of Deficitfor the Six Months ended October 31, 2014 5 Condensed Consolidated Statements of Cash Flowsfor the Six Months Ended October 31, 2014 and 2013 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosure 30 Item 5. Other Information 30 Item 6. Exhibits 30 Signatures 31 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SPARTA COMMERCIAL SERVICES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS October 31, 2014 April 30, 2014 (unaudited) ASSETS Cash and cash equivalents $ $ Accounts receivable Property and equipment, net of accumulated depreciation and amortization of $201,160 and $199,367, respectively (NOTE B) Goodwill Other assets Deposits Total assets from continuing operations Assets from discontinued operations (NOTE C) Total assets $ $ LIABILITIES AND DEFICIT Liabilities: Accounts payable and accrued expenses $ $ Notes payable net of beneficial conversion feature of $366,434 and $296,384, respectively (NOTE D) Loans payable-related parties (NOTE E) Derivative liabilities Total liabilities from continuing operations Liabilities from discontinued operations (NOTE C) Total liabilities Deficit: Preferred stock, $0.001 par value; 10,000,000 shares authorized of which 35,850 shares have been designated as Series A convertible preferred stock, with a stated value of $100 per share, 125 and 125 shares issued and outstanding, respectively Preferred stock B, 1,000 shares have been designated as Series B redeemable preferred stock, $0.001 par value, with a liquidation and redemption value of $10,000 per share, 67 and 157 shares issued and outstanding, respectively Preferred stock C, 200,000 shares have been designated as Series C redeemable, convertible preferred, $0.001 par value, with a liquidation and redemption value of $10 per share, 0 and 0 shares issued and outstanding, respectively - - Common stock, $0.001 par value; 740,000,000 shares authorized, 24,397,250, and 20,987,353 shares issued and outstanding, respectively Common stock to be issued, 407,050 and 283,777, respectively Preferred stock B to be issued,29 and 72.48 shares, respectively 29 72 Additional paid-in-capital Subscriptions receivable ) ) Accumulated deficit ) ) Total deficiency in stockholders' equity ) ) Noncontrolling interest Total Deficit ) ) Total Liabilities and Deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents SPARTA COMMERCIAL SERVICES, INC. CONDENSED CONSOLIDATED STATEMENTS OF LOSSES FOR THE THREE AND SIX MONTHS ENDED OCTOBER 31, 2 (UNAUDITED) Three Months Ended Six Months Ended October 31 October 31 Revenue Information technology $ Cost of goods sold Gross profit Operating expenses: General and administrative Depreciation and amortization Total operating expenses Loss from continuing operations ) Other (income) expense: Other income ) Interest expense and financing cost, net Amortization of debt discount (Gain) loss in changes in fair value of derivative liability ) ) Total other expense Net loss from continuing operations $ ) $ ) $ ) $ ) Net loss from discontinued operations ) Net Loss ) Net loss attributed to non-controlling interest Preferred dividend ) Net loss attributed to common stockholders $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted loss per share attributed to common stockholders $ ) $ ) $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents SPARTA COMMERCIAL SERVICES, INC. CONDENSED CONSOLIDATED STATEMENT OF DEFICIT FOR THE SIX MONTHS ENDED OCTOBER 31, 2014 (UNAUDITED) Series A Series B Series B Preferred Stock Common Stock Additional Non- Preferred Stock Preferred Stock Shares to be issued Common Stock to be issued Subscriptions Paid in Accumulated controlling Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Receivable Capital Deficit Interest Total Balance April 30, 2014 $ $ 72 $ - $ $ $ ) $ $ ) $ $ ) Correcting ) (1
